Appeals (1) from a judgment of the Supreme Court in favor of plaintiffs, entered June 4, 1970 in Schenectady County, at a Trial Term, and (2) from an order of said court, entered December 22, 1970, which denied defendants’ motion to set the verdict aside as excessive. As a result of a rear end collision on December 13, 1965, plaintiff, Wilma Snyder, received personal injuries. The only issue raised on the appeal is the excessiveness of her verdict of $25,000 and that of the verdict of her husband for $5,000 *1019for the derivative action. Basically, the injured plaintiff sustained a cervical strain superimposed upon an underlying neck condition. She saw her doctor about 14 times. He prescribed a soft collar, which was worn for two weeks. She complained of pain and used home traction for about six months. Within a month after the accident she drove her automobile to Tucson, Arizona, where she resided until the time of trial. During this period she saw a doctor once a year. There was some testimony that her normal marital relations were altered. The medical bills were $110, and some additional expenses amounting to $225. These verdicts, in our opinion, were shockingly excessive and must be reduced. Judgment and order reversed, on the law and the facts, with costs, and a new trial, limited to the issue of damages, ordered, unless, within 20 days after the service of the order to be entered hereon, plaintiffs Wilma Snyder and Henry Snyder stipulate to reduce the verdicts in their favor to $10,000 and $2,500 respectively, in which event judgment and order, as so modified, affirmed, with costs. Reynolds, J. P., Staley, Jr., Greenblott, Sweeney and Simons, JJ., concur.